                                                                                        1                  [1\

                                                                                         JAN - 7 2019
                       IN THE UNITED STATES DISTMCT COURT                                                 y
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                   CLERK, U.S. DISTRICT COURT
                                       Richmond Division                                 Richmond,va


MOMOLU V.S. SIRLEAF,JR.,

        Petitioner,

V.                                                                   Civil Action No.3:17CV606


EDDIE PEARSON,WARDEN,

        Respondent.

                                             ORDER


        In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:


        1.     Sirleafs Objections(EOF No. 37)are OVERRULED;
        2.     The "Motion to Amend [and] Supplement FRCP 52(a)[and](b)"(ECF No. 38)is
               GRANTED;
        3.     The Report and Recommendation(ECF No. 31)is ACCEPTED and ADOPTED;
        4.     The Motion to Dismiss(ECF No.26)is GRANTED;
        5.     Sirleafs § 2254 Petition(ECF No. 13)is DENIED;
        6.     Sirleafs claims and the action are DISMISSED; and,
        7.     A certificate of appealability is DENIED.

        Should Sirleaf desire to appeal, a written notice of appeal must be filed with the Clerk of

the Court within thirty(30)days ofthe date of entry hereof. Failure to file a notice of appeal

within that period may result in the loss ofthe right to appeal.

        The Clerk is DIRECTED to send the Memorandum Opinion and Order to Sirleaf and

counsel ofrecord.


        And it is so ORDERED.




                                                             M.Hannah L|
Date: /— "7— /^                                              United StatesfoisMit Judge
Richmond, Virginia
